ORDER

PER CURIAM
AND NOW, this 29th day of September, 2015, the Petition for a Remand and a Stay is GRANTED and this matter is REMANDED to the Court of Common Pleas of Philadelphia County for it to hold, within 45 days, a hearing per Commomoeatth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998). *328The court is DIRECTED to issue its determination within 30 days of that hearing.
A Petition for Allowance of Appeal shall be due within 30 days of the common pleas court’s adjudication of the Grazier issue.